Exhibit 10.01




AMENDMENT NO. 3 TO SECURITIES EXCHANGE AGREEMENT




Amendment No. 3 (the “Amendment No. 3”), dated as of October 31,2007, to the
Securities Exchange Agreement (as amended by Amendments dated as of July 30,
2007, and August 29, 2007, the “Exchange Agreement”), dated as of April 30,
2007, entered into by and among RNS Software, Inc., a Nevada corporation
(“RNS”), Livio Susin (“Susin”), Regena Therapeutics, Inc., a Delaware
corporation (“Regena”), and the shareholders of Regena (“Regena Shareholders”).




WITNESSETH:




WHEREAS, RNS, Susin, Regena and the Regena Shareholders entered into the
Exchange Agreement as of April 30, 2007; and




WHEREAS, RNS, Susin, Regena and the Regena Shareholders entered into Amendments
to the Exchange Agreement dated as of July 30, 2007, and August 29, 2007; and




WHEREAS, each of RNS, Susin, Regena and the Regena Shareholders desire to
further amend the Exchange Agreement for the reasons and in the manner
hereinafter set forth.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged the parties hereto agree as follows:




1.

Section 2.1 of the Exchange Agreement is hereby amended by deleting the date
October 31, 2007, in the second line thereof and inserting the date January 31,
2008.




2.

Exhibit 1.2(a) of the Exchange Agreement is hereby amended to change the
references to 3.6875% ownership for existing or pre-closing RNS Shareholders to
4.0% ownership for such existing or pre-closing RNS Shareholders.




3.

Upon execution of this Amendment No. 3, Regena agrees to pay to RNS an
additional $50,000 non-refundable deposit (together with the $25,000 deposit
paid previously upon execution of the Amendment dated August 29, 2007, the
“Deposit”), and the parties agree that the references in the Exchange Agreement
to a $215,000 demand note in connection with the Redemption Agreement, and
references in the Redemption Agreement to the amount of $215,000, shall be
amended to $300,000, which includes the $5,000 amount set forth in the Amendment
dated July 30, 2007, plus an additional $35,000 increase in the Amendment dated
as of August 29, 2007, plus an additional $85,000. Upon the occurrence of a
Closing, the Deposit amount of $75,000 shall be applied against such $300,000
payment amount.  




4.

Except as explicitly amended by this Amendment No. 3, all of the terms and
conditions of the Exchange Agreement shall remain in full force and effect and
the Exchange Agreement, as hereby amended, is ratified and affirmed.





--------------------------------------------------------------------------------

5.

This Amendment No. 3 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.




IN WITNESS WHEREOF, each party hereto has caused this Amendment No. 3 to be duly
executed as of the date first above written.




RNS SOFTWARE, INC.







By: /s/ Livio Susin                                           

Name:

Livio Susin

Title:

President







REGENA THERAPEUTICS, INC.







By: /s/ Kurt F. Heiar                                       

Name:

Kurt F. Heiar

Title:

CEO







RNS REDEEMED SHAREHOLDER







/s/ Livio Susin                                                 

Name:

Livio Susin

2189 West 2nd Avenue, Suite 11

Vancouver, BC V6K 1H7







REGENA SHAREHOLDERS







/s/ Kurt F. Heiar                                            

Name:

Kurt F. Heiar

3661 Danielle Court NE

North Liberty, Iowa 52317







REGENACORP, INC.

       by




/s/ Frank A. Wingrove                                    

Name:

Frank A. Wingrove

Title:

President

2501 N. Loop Drive

Ames, Iowa 50010








-2-


